Mason, J.,
delivered the opinion of this court.
The altercation in this case grew out of a question of veracity between the parties. The fact that the assault was committed *341in alleged vindication of the truthfulness and integrity of the defendant, might have been regarded by the jury as a mitigating circumstance in his behalf, which it certainly would have been had such been the case. Hence it became important for the plaintiff, if he could, to rebut the force of this mitigating circumstance by showing, that the truth of the matter in dispute was with him. In this way, the testimony objected to becomes admissible.

Judgment affirmed.